DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, of which claims 1, 11, and 19 are independent claims.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 06/20/2022 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,379,935 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 11,379,935 B2 recite very similar functionality and structure as claims 1-18.

Present US Patent Application No. 17/839,082
U.S. Patent No. 11,379,935 B2
Claim 1
A control system for cost optimal operation of an energy facility including equipment, the control system comprising: 



a controller configured to: 




provide a cost function comprising a cost term defining a cost as a function of a rate variable and an equipment usage variable; 


simulate a cost of operating the energy facility over an optimization period at each of a plurality of different values of the rate variable, the plurality of different values of the rate variable defining a plurality of different costs per unit of the equipment usage variable; 
select a value of the rate variable that results in a lowest cost of operating the energy facility over the optimization period; 
perform an online optimization of the cost function with the rate variable set to the selected value to generate one or more setpoints for the equipment; and 
operate the equipment during the optimization period in accordance with the one or more setpoints generated by performing the online optimization.
Claim 1
A control system for cost optimal operation of an energy facility including equipment covered by a maintenance contract, the control system comprising: 
equipment configured to operate during an optimization period; and 
a controller configured to: 
obtain a cost function that defines a cost of operating the energy facility over the optimization period as a function of one or more setpoints for the equipment; 
modify the cost function to include a maintenance cost term that defines a maintenance cost as a function of a rate variable and an equipment usage variable; 
simulate the cost of operating the energy facility over the optimization period at each of a plurality of different values of the rate variable, the plurality of different values of the rate variable defining a plurality of different maintenance costs per unit of the equipment usage variable; 
select a value of the rate variable that results in a lowest cost of operating the energy facility over the optimization period; 
perform an online optimization of the cost function with the rate variable set to the selected value to generate the one or more setpoints for the equipment; and 
operate the equipment during the optimization period in accordance with the one or more setpoints generated by performing the online optimization.


Claim 2
The control system of Claim 1, wherein: the equipment usage variable quantifies a total number of run hours during which the equipment are operated over the optimization period; and the rate variable defines an hourly cost per run hour of the equipment.

Claim 2
The control system of Claim 1, wherein: the equipment usage variable quantifies a total number of run hours during which the equipment are operated over the optimization period; and the rate variable defines an hourly cost of maintenance per run hour of the equipment.

Claim 3
The control system of Claim 1, wherein: the equipment usage variable quantifies a total production of the equipment over the optimization period; and the rate variable defines a cost per unit of production of the equipment.

Claim 3
The control system of Claim 1, wherein: the equipment usage variable quantifies a total production of the equipment over the optimization period; and the rate variable defines a cost of maintenance per unit of production of the equipment.

Claim 4
The control system of Claim 1, wherein the cost is defined as a piecewise-defined function of the equipment usage variable wherein: 
the cost is equal to a base cost if the equipment are operated such that the equipment usage variable is less than a base value; and 
the cost is equal to the base cost plus a penalty cost if the equipment are operated such that the equipment usage variable is greater than or equal to the base value, the penalty cost comprising a product of a marginal cost and an amount by which the equipment usage variable exceeds the base value.

Claim 4
The control system of Claim 1, wherein the maintenance contract defines the maintenance cost as a piecewise-defined function of the equipment usage variable wherein: 
the maintenance cost is equal to a base cost if the equipment are operated such that the equipment usage variable is less than a base value; and 
the maintenance cost is equal to the base cost plus a penalty cost if the equipment are operated such that the equipment usage variable is greater than or equal to the base value, the penalty cost comprising a product of a marginal cost and an amount by which the equipment usage variable exceeds the base value.

Claim 5
The control system of Claim 1, wherein the controller is configured to: 
determine, for each of the plurality of different values of the rate variable, a corresponding value of the equipment usage variable that results from simulating the cost of operating the energy facility over the optimization period at the corresponding value of the rate variable; 
identify the value of the rate variable that results in the corresponding equipment usage variable having a value substantially equal to a base value of the equipment usage variable; and select the identified value of the rate variable as the value of the rate variable that results in the lowest cost of operating the energy facility over the optimization period.

Claim 5
The control system of Claim 1, wherein the controller is configured to: 
determine, for each of the plurality of different values of the rate variable, a corresponding value of the equipment usage variable that results from simulating the cost of operating the energy facility over the optimization period at the corresponding value of the rate variable; 
identify the value of the rate variable that results in the corresponding equipment usage variable having a value substantially equal to a base value of the equipment usage variable defined by the maintenance contract; and 
select the identified value of the rate variable as the value of the rate variable that results in the lowest cost of operating the energy facility over the optimization period.

Claim 6
The control system of Claim 1, wherein the controller is configured to: 
simulate the cost of operating the energy facility over the optimization period with the rate variable set to zero to determine a corresponding value of the equipment usage variable; 
determine whether the corresponding value of the equipment usage variable is less than a base value of the equipment usage variable; and 
perform the online optimization with the rate variable set to zero in response to a determination that the corresponding value of the equipment usage variable is less than the base value of the equipment usage variable.

Claim 6
The control system of Claim 1, wherein the controller is configured to: 
simulate the cost of operating the energy facility over the optimization period with the rate variable set to zero to determine a corresponding value of the equipment usage variable; 
determine whether the corresponding value of the equipment usage variable is less than a base value of the equipment usage variable defined by the maintenance contract; and 
perform the online optimization with the rate variable set to zero in response to a determination that the corresponding value of the equipment usage variable is less than the base value of the equipment usage variable defined by the maintenance contract.

Claim 7
The control system of Claim 1, wherein the controller is configured to: 
simulate the cost of operating the energy facility over the optimization period with the rate variable set to a marginal cost to determine a corresponding value of the equipment usage variable; 

determine whether the corresponding value of the equipment usage variable is greater than a base value of the equipment usage variable; and 
perform the online optimization with the rate variable set to the marginal cost in response to a determination that the corresponding value of the equipment usage variable is greater than the base value of the equipment usage variable.

Claim 7
The control system of Claim 1, wherein the controller is configured to: 
simulate the cost of operating the energy facility over the optimization period with the rate variable set to a marginal cost defined by the maintenance contract to determine a corresponding value of the equipment usage variable; 
determine whether the corresponding value of the equipment usage variable is greater than a base value of the equipment usage variable defined by the maintenance contract; and 
perform the online optimization with the rate variable set to the marginal cost in response to a determination that the corresponding value of the equipment usage variable is greater than the base value of the equipment usage variable defined by the maintenance contract.

Claim 8
The control system of Claim 1, wherein the controller is configured to simulate the cost of operating the energy facility over the optimization period at each of the plurality of different values of the rate variable by: 
setting the rate variable to each of the plurality of different values; and 
performing a plurality of offline optimizations of the cost function, each offline optimization using a different version of the cost function in which the rate variable is set to one of the plurality of different values.

Claim 8
The control system of Claim 1, wherein the controller is configured to simulate the cost of operating the energy facility over the optimization period at each of the plurality of different values of the rate variable by: 
setting the rate variable to each of the plurality of different values; and 
performing a plurality of offline optimizations of the cost function, each offline optimization using a different version of the cost function in which the rate variable is set to one of the plurality of different values.
Claim 9
The control system of Claim 1, wherein the controller is configured to: 
identify an expected operation of the equipment during a time step of the optimization period based on the one or more setpoints generated by the online optimization; 
compare the expected operation of the equipment during the time step with an actual operation of the equipment during the time step; and 
update the value of the rate variable in response to the actual operation of the equipment during the time step differing from the expected operation of the equipment during the time step.

Claim 9
The control system of Claim 1, wherein the controller is configured to: 
identify an expected operation of the equipment during a time step of the optimization period based on the one or more setpoints generated by the online optimization; 
compare the expected operation of the equipment during the time step with an actual operation of the equipment during the time step; and 
update the value of the rate variable in response to the actual operation of the equipment during the time step differing from the expected operation of the equipment during the time step.
Claim 10
The control system of Claim 1, wherein the controller is configured to update the value of the rate variable at a time during the optimization period by: 
identifying a base value of the equipment usage variable; 

calculating a difference between the base value of the equipment usage variable and an amount of the equipment usage variable used between a beginning of the optimization period and the time during the optimization period; 
determining, for each of a plurality of different values of the rate variable, a corresponding value of the equipment usage variable that results from simulating the cost of operating the energy facility over an amount of time remaining in the optimization period at the corresponding value of the rate variable; and 
selecting the value of the rate variable that results in the corresponding value of the equipment usage variable having a value substantially equal to the difference between the base value of the equipment usage variable and the amount of the equipment usage variable used between the beginning of the optimization period and the time during the optimization period.

Claim 10
The control system of Claim 1, wherein the controller is configured to update the value of the rate variable at a time during the optimization period by: 
identifying a base value of the equipment usage variable defined by the maintenance contract; 
calculating a difference between the base value of the equipment usage variable and an amount of the equipment usage variable used between a beginning of the optimization period and the time during the optimization period; 
determining, for each of the plurality of different values of the rate variable, a corresponding value of the equipment usage variable that results from simulating the cost of operating the energy facility over an amount of time remaining in the optimization period at the corresponding value of the rate variable; and 
selecting the value of the rate variable that results in the corresponding value of the equipment usage variable having a value substantially equal to the difference between the base value of the equipment usage variable and the amount of the equipment usage variable used between the beginning of the optimization period and the time during the optimization period.

Claim 11
A method for cost optimal operation of an energy facility including equipment, the method comprising: 





providing a cost function comprising a cost term defining a cost as a function of a rate variable and an equipment usage variable;

simulating a cost of operating the energy facility over an optimization period at each of a plurality of different values of the rate variable, the plurality of different values of the rate variable defining a plurality of different costs per unit of the equipment usage variable; 
selecting a value of the rate variable that results in a lowest cost of operating the energy facility over the optimization period; 
performing an online optimization of the cost function with the rate variable set to the selected value to generate one or more setpoints for the equipment; and 
operating the equipment during the optimization period in accordance with the one or more setpoints generated by performing the online optimization.

Claim 11
A method for cost optimal operation of an energy facility including equipment covered by a maintenance contract, the method comprising: 
obtaining a cost function that defines a cost of operating the energy facility over an optimization period as a function of one or more setpoints for the equipment; 
modifying the cost function to include a maintenance cost term that defines a maintenance cost as a function of variable rate variable and an equipment usage variable; simulating the cost of operating the energy facility over the optimization period at each of a plurality of different values of the rate variable, at least two of the different values of the rate variable defining different maintenance costs per unit of the equipment usage variable; 
selecting a value of the rate variable that results in a lowest cost of operating the energy facility over the optimization period; 
performing an online optimization of the cost function with the rate variable set to the selected value to generate the one or more setpoints for the equipment; and 

operating the equipment during the optimization period in accordance with the one or more setpoints generated by performing the online optimization.


Claim 12
The method of Claim 11, wherein: the equipment usage variable quantifies a total number of run hours during which the equipment are operated over the optimization period; and 
the rate variable defines an hourly cost per run hour of the equipment.

Claim 12
The method of Claim 11, wherein: the equipment usage variable quantifies a total number of run hours during which the equipment are operated over the optimization period; and 
the rate variable defines an hourly cost of maintenance per run hour of the equipment.
Claim 13
The method of Claim 11, wherein: the equipment usage variable quantifies a total production of the equipment over the optimization period; and 
the rate variable defines a cost per unit of production of the equipment.

Claim 13
The method of Claim 11, wherein: the equipment usage variable quantifies a total production of the equipment over the optimization period; and 
the rate variable defines a cost of maintenance per unit of production of the equipment.
Claim 14
The method of Claim 11, wherein the cost is defined as a piecewise-defined function of the equipment usage variable wherein: 

the cost is equal to a base cost if the equipment are operated such that the equipment usage variable is less than a base value; and 
the cost is equal to the base cost plus a penalty cost if the equipment are operated such that the equipment usage variable is greater than or equal to the base value, the penalty cost comprising a product of a marginal cost and an amount by which the equipment usage variable exceeds the base value.

Claim 14
The method of Claim 11, wherein the maintenance contract defines the maintenance cost as a piecewise-defined function of the equipment usage variable wherein: 
the maintenance cost is equal to a base cost if the equipment are operated such that the equipment usage variable is less than a base value; and 
the maintenance cost is equal to the base cost plus a penalty cost if the equipment are operated such that the equipment usage variable is greater than or equal to the base value, the penalty cost comprising a product of a marginal cost and an amount by which the equipment usage variable exceeds the base value.
Claim 15
The method of Claim 11, comprising: determining, for each of the plurality of different values of the rate variable, a corresponding value of the equipment usage variable that results from simulating the cost of operating the energy facility over the optimization period at the corresponding value of the rate variable; 
identifying the value of the rate variable that results in the corresponding equipment usage variable having a value substantially equal to a base value of the equipment usage variable; and 
selecting the identified value of the rate variable as the value of the rate variable that results in the lowest cost of operating the energy facility over the optimization period.
Claim 15
The method of Claim 11, comprising: determining, for each of the plurality of different values of the rate variable, a corresponding value of the equipment usage variable that results from simulating the cost of operating the energy facility over the optimization period at the corresponding value of the rate variable; 
identifying the value of the rate variable that results in the corresponding equipment usage variable having a value substantially equal to a base value of the equipment usage variable defined by the maintenance contract; and -selecting the identified value of the rate variable as the value of the rate variable that results in the lowest cost of operating the energy facility over the optimization period.

Claim 16
The method of Claim 11, comprising: simulating the cost of operating the energy facility over the optimization period with the rate variable set to zero to determine a corresponding value of the equipment usage variable; 
determining whether the corresponding value of the equipment usage variable is less than a base value of the equipment usage variable; and 
performing the online optimization with the rate variable set to zero in response to a determination that the corresponding value of the equipment usage variable is less than the base value of the equipment usage variable.

Claim 16
The method of Claim 11, comprising: simulating the cost of operating the energy facility over the optimization period with the rate variable set to zero to determine a corresponding value of the equipment usage variable; 
determining whether the corresponding value of the equipment usage variable is less than a base value of the equipment usage variable defined by the maintenance contract; and 
performing the online optimization with the rate variable set to zero in response to a determination that the corresponding value of the equipment usage variable is less than the base value of the equipment usage variable defined by the maintenance contract.

Claim 17
The method of Claim 11, comprising: 

simulating the cost of operating the energy facility over the optimization period with the rate variable set to a marginal cost to determine a corresponding value of the equipment usage variable; 

determining whether the corresponding value of the equipment usage variable is greater than a base value of the equipment usage variable; and 


performing the online optimization with the rate variable set to the marginal cost in response to a determination that the corresponding value of the equipment usage variable is greater than the base value of the equipment usage variable.

Claim 17
The method of Claim 11, comprising: 

simulating the cost of operating the energy facility over the optimization period with the rate variable set to a marginal cost defined by the maintenance contract to determine a corresponding value of the equipment usage variable; 

determining whether the corresponding value of the equipment usage variable is greater than a base value of the equipment usage variable defined by the maintenance contract; and 
performing the online optimization with the rate variable set to the marginal cost in response to a determination that the corresponding value of the equipment usage variable is greater than the base value of the equipment usage variable defined by the maintenance contract.

Claim 18
The method of Claim 11, wherein simulating the cost of operating the energy facility over the optimization period at each of the plurality of different values of the rate variable comprises: setting the rate variable to each of the plurality of different values; and performing a plurality of offline optimizations of the cost function, each offline optimization using a different version of the cost function in which the rate variable is set to one of the plurality of different values.

Claim 18
The method of Claim 11, wherein simulating the cost of operating the energy facility over the optimization period at each of the plurality of different values of the rate variable comprises: setting the rate variable to each of the plurality of different values; and performing a plurality of offline optimizations of the cost function, each offline optimization using a different version of the cost function in which the rate variable is set to one of the plurality of different values.


In view of the foregoing table, claims 1-18 of US Patent No. 11,379,935 B2 anticipates the features of claims 1-18 of US Patent Application No. 17/839,082.
Therefore, claims 1-18 of the instant application are rejected on the grounds of nonstatutory double patenting.

Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 10 of U.S. Patent No. 11,379,935 in view of Ganti et al. (US Patent Publication No. 2017/0364043 A1) (“Ganti”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9, and 10 of U.S. Patent No. 11,379,935 B2 recite very similar functionality and structure as claims 19 and 20.

Present US Patent Application No. 17/839,082
U.S. Patent No. 11,379,935 B2
Claim 19
A controller for cost optimal operation of equipment, the controller configured to: 










provide a cost function comprising a cost term defining a cost over an optimization period as a function of a rate variable and an equipment usage variable; 










perform an online optimization of the cost function with the rate variable set to a first value to generate one or more setpoints for the equipment; 
operate the equipment during a first portion of the optimization period in accordance with the one or more setpoints generated by performing the online optimization; 













update the first value of the rate variable to a second value of the rate variable in response to an actual operation of the equipment during the first portion of the optimization period 


differing from an expected operation of the equipment during the first portion of the optimization period; and 
operate the equipment during a second portion of the optimization period in accordance with one or more setpoints generated using the second value of the rate variable.
Claim 1
A control system for cost optimal operation of an energy facility including equipment covered by a maintenance contract, the control system comprising: 
equipment configured to operate during an optimization period; and 

a controller configured to: 
obtain a cost function that defines a cost of operating the energy facility over the optimization period as a function of one or more setpoints for the equipment; 
modify the cost function to include a maintenance cost term that defines a maintenance cost as a function of a rate variable and an equipment usage variable; 
simulate the cost of operating the energy facility over the optimization period at each of a plurality of different values of the rate variable, the plurality of different values of the rate variable defining a plurality of different maintenance costs per unit of the equipment usage variable; 
select a value of the rate variable that results in a lowest cost of operating the energy facility over the optimization period; 
perform an online optimization of the cost function with the rate variable set to the selected value to generate the one or more setpoints for the equipment; and 
operate the equipment during the optimization period in accordance with the one or more setpoints generated by performing the online optimization.

Claim 9
The control system of Claim 1, wherein the controller is configured to: identify an expected operation of the equipment during a time step of the optimization period based on the one or more setpoints generated by the online optimization; 
compare the expected operation of the equipment during the time step with an actual operation of the equipment during the time step; and 
update the value of the rate variable in response to the actual operation of the equipment during the time step differing from the expected operation of the equipment during the time step.

Claim 20
The controller of Claim 19, wherein updating the first value of the rate variable to the second value of the rate variable comprises: 



calculating a difference between a base value of the equipment usage variable and an amount of the equipment usage variable used during the first portion of the optimization period; 

determining, for each of a plurality of different values of the rate variable, a corresponding value of the equipment usage variable that results from simulating a cost of operating the equipment over an amount of time remaining in the optimization period at the corresponding value of the rate variable; and 
selecting, as the second value of the rate variable, a value of the rate variable that results in the corresponding value of the equipment usage variable being substantially equal to the difference between the base value of the equipment usage variable and the amount of the equipment usage variable used during the first portion of the optimization period.
Claim 10
The control system of Claim 1, wherein the controller is configured to update the value of the rate variable at a time during the optimization period by: identifying a base value of the equipment usage variable defined by the maintenance contract; 
calculating a difference between the base value of the equipment usage variable and an amount of the equipment usage variable used between a beginning of the optimization period and the time during the optimization period; 
determining, for each of the plurality of different values of the rate variable, a corresponding value of the equipment usage variable that results from simulating the cost of operating the energy facility over an amount of time remaining in the optimization period at the corresponding value of the rate variable; and 
selecting the value of the rate variable that results in the corresponding value of the equipment usage variable having a value substantially equal to the difference between the base value of the equipment usage variable and the amount of the equipment usage variable used between the beginning of the optimization period and the time during the optimization period.



Compared to the claims of US Patent No. 11,379,935 B2, independent claim 19 of the instant application has the additional limitations of update the first value of the rate variable to a second value “…differing from an expected operation of the equipment during the first portion of the optimization period; and operate the equipment during a second portion of the optimization period in accordance with one or more setpoints generated using the second value of the rate variable.” 
US Patent Publication No. 2017/0364043 A1 to Ganti et al. (“Ganti”) describes in Paragraph [0068] “Ganti: Paragraph [0068] (“The models may include a physics-based aero-thermodynamic computer model, a regression-fit model, or other suitable computer-implemented model. According to preferred embodiments, the models 60, 61, 62, 63 may be regularly, automatically and in real-time or near real-time tuned, adjusted or calibrated or tuned pursuant to ongoing comparisons between predicted operation and the measured parameters of actual operation. The models 60, 61, 62, 63 may include filters that receives data inputs regarding actual physical and thermodynamic operating conditions of the combined-cycle power plant. These data inputs may be supplied to the filter in real-time or periodically every 5 minutes, 15 minutes, hour, day, etc. during the operation of the power plant 12. The data inputs may be compared to data predicted by the digital models 60, 61, 62, 63 and, based on the comparisons, the models may be continuously refined.”) Ganti also describes in Paragraph [0177] (“According to another embodiment, the output includes an optimization that minimizes a generating output level (i.e., megawatts) for the possible plant configurations for each of the intervals in the same way.”) Accordingly, the continuous refinement of the models to minimize the output level (megawatts) for each interval reads on “update the value of the rate variable”.  
Furthermore, Ganti describes in Paragraph [0145] (“As part of the present method, the sensors 511 may take measurements of operating parameters during an initial, current, or first period of operation (hereinafter, “first operating period”), and those measurements may be used to tune a mathematical model of the power plant, which, as discussed below, then may be used as part of an optimization process for controlling the power plant 501 in an improved or optimized manner of operation during a subsequent or second period of operation (hereinafter “second operating period”).”) Ganti describes in Paragraph [0153] (“That is, the present optimization processes may provide a more accurate prediction regarding plant efficiency and load capabilities, which may be used to estimate the amount of fuel needed for a future operating period.”) Ganti: Paragraph [0156] (“The steps of tuning the power plant model 502 may be repeated so to update the tuned power plant model 507. In this manner, a tuned power plant model 507 that reflects a recent tuning may be used with optimization cycles so to produce more effective results.”) Ganti describes in Paragraph [0157] (“In such cases, the performance objectives include and define a cost function that provides the criteria for the economic optimization Pursuant to exemplary embodiments, the simulated operation for each of the proposed parameter sets includes, as an output, predicted values for selected performance indicators. The cost function may include an algorithm correlating the predicted values for the performance indicators to an operating cost or some other indication of economic performance.”) Thus, the selected period of operation of the power plant considered as the most optimal decision as a second operating period or future operating period reads on “operate the equipment during a second portion of the optimization period”. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of U.S. Patent No. 11,379,935 and Ganti before them, to include update the first value of the rate variable to a second value “…differing from an expected operation of the equipment during the first portion of the optimization period; and operate the equipment during a second portion of the optimization period in accordance with one or more setpoints generated using the second value of the rate variable”, as taught in Ganti because the reference is the same field of endeavor as the present application.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification such that the additive manufacturing operations of U.S. Patent No. 11,379,935 B2 can be improved to provide a method and system that allows operations to restore design guarantees and performance levels, or improve the efficiency, reliability, maintainability and flexibility of the generating assets and their operation. Ganti: Paragraph [0074] By modeling or predicting the improved operating characteristics, a cost-benefit analysis can be performed to compare the benefit gained by performing the maintenance against the costs incurred. Ganti: Paragraph [0128]
Therefore, claims 19 and 20 of the instant application are rejected on the grounds of nonstatutory double patenting.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganti et al. (US Patent Publication No. 2017/0364043 A1) (“Ganti”).
Regarding independent claim 19, Ganti teaches:
A controller for cost optimal operation of equipment, the controller configured to: Ganti: Abstract (“A system including a power plant having thermal generating units that operate according to multiple possible operating modes, which are differentiated by a unique operational or maintenance schedule.”) Ganti: Paragraph [0151] (“...a control system, such as a plant controller 505.”) Ganti: Paragraph [0266] (“...contractual service agreements (CSAs) which integrate ... a customized maintenance solution to ... minimize costs...”) [The turbine, generator, actuators, compressor, and ducts of the power plant as illustrated in FIGS. 2 and 3 read on “equipment”.]
provide a cost function comprising a cost term defining a cost over an optimization period as a function of a rate variable and an equipment usage variable; Ganti: Abstract (“The system further includes a hardware processor and machine readable storage medium on which is stored instructions that cause the hardware processor to execute a process related to optimizing the operational or maintenance schedule during a selected operating period.”) Ganti: Paragraph [0145] (“…the sensors 511 may take measurements of operating parameters during … current, or first period of operation (hereinafter, “first operating period”), and those measurements may be used to tune a mathematical model of the power plant, which, as discussed below, then may be used as part of an optimization process for controlling the power plant 501 in an improved or optimized manner of operation ...”) Ganti: Paragraph [0150] (“Cost functions defined by the performance objectives may be used to evaluate an economic performance of the simulated operation of the power plant 501 over the second operating period”.) Ganti: Paragraph [0152] (“...the cost function is defined as a plant efficiency or a heat rate, or may include a more direct economic indicator, such as operating cost, revenue, or profit... The optimized operating mode determined by the present invention in such cases may be configured so to include a specific control solution (i.e., specific setpoints and/or ranges therefore for the actuators that control the manipulated variables of the power plant) that might be used by the plant controller 505 to achieve more optimal function.”) Ganti: Paragraph [0110] (“In an optimization problem, an objective function may be maximized or minimized, depending on the particular problem and/or the parameter represented by the objective function...an objective function, so that, for example, a LCC-based objective function includes maintenance cost and operation cost represent over time, where time is a prediction horizon based on an estimated component service life.”) Ganti: Paragraph [0103] (“For example, according to the present invention, a minimum variable operating cost may be achieved for a thermal generating unit or power plant that balances variable performance characteristics and cost parameters (i.e., fuel cost, ambient conditions, market conditions, etc.) with life-cycle cost (i.e., variable operation and its effect on maintenance schedules, part replacement, etc.). By varying one or more parameters of a thermal generating unit taking such factors into account, more economical advantage may be taken of the unit over its useful life.”) Ganti: Paragraph [0111] (“Maintenance cost, for example, may be determined by modeling parts of the power plant 12 to estimate wear based on various parameters, such as those already discussed.”) Ganti: Paragraph [0124] (“As used herein, “parameters” refer to items that can be used to define the operating conditions of the turbine, such as, but not limited to, temperatures, pressures, gas flows at defined locations in the turbine, and compressor, combustor, and turbine efficiency levels, etc.”) Ganti: Paragraph [0184] (“...operating and maintenance cost over the period...”.) Ganti: Paragraph [0193] (“The ... maintenance costs may be reflected as a hourly charge that is derived from historical records of turndown operation, and may include a component usage charge that reflects a portion of the expected life of various component system that is used ...”) [The cost functions used to evaluate an economic performance of the simulated operation of the power plant over an operating period reads on “providing a cost function …defining a cost over an optimization period”. The effects of the variable operations over time reads on “a rate variable”. The cost over time or over the period reads on “a cost term”.  The effects of the balancing of the variable performance characteristics and cost parameters with the life-cycle cost reads on “a cost …as a function of a rate variable”.  The cost that reflects the hourly charge reads on “as a function of a rate variable” and the usage of charge of various component system reads on “as a function of...an equipment usage variable”.]  
perform an online optimization of the cost function with the rate variable set to a first value to generate one or more setpoints for the equipment; Ganti: Paragraph [0120] (“The optimizer module 218 may be selectable between an online (automatic) and an offline (manual) mode. In the online mode, the optimizer 218 automatically computes current plant economic parameters such as cost of electricity generated, incremental cost at each level of generation, cost of process steam, and plant operating profit on a predetermined periodicity, for example, in real-time or once every five minutes... The optimizer 218 ... may produce an advisory output 220 and/or may produce a closed feedback loop control output 222. Advisory output 220 recommends to operators where to set controllable parameters of the power plant so to optimize each plant component to facilitate maximizing profitability.”) Ganti: Paragraph [0278] and FIG. 38 (“To calculate optimized plant line-ups, repairs and dispatch decisions 1120, the various ranges of heat rates are characterized with respect to power output 1122... A lowest total generating cost for a required load output over a given operating duration interval is the desired objective, subject to the terms of a service contract, emissions or other limiting factor. In the illustrative example, four combinations of power generation are provided over a load range 1123, 1125, 1127 and 1129. In the case of 1129, a repair or change in line up provides an alternate efficiency-output relationship 1130. At each load point, a confidence interval for efficiency or output is made available 1124, 1126, 1128, 1131 and 1132 for each mode of operation or repair. A selected period of operation is chosen by the decision maker and the feasible combinations of available repairs, line-ups and load allocations are integrated over the duration of interest, the lowest cost combination, accounting for switching costs between line-ups and load allocation with the lowest total variation is typically considered as the most optimal decision.”) [The optimizer module 218 in an online mode to optimize each plant component to facilitate maximizing profitability by considering costs reads on “perform an online optimization of the cost function”.  The BTU/kWHr for 1129 having the lowest cost combination selected reads on “with the rate variable set to a first value”. The recommendation of the controlled parameters of the power plant reads on “to generate the one or more setpoints for the equipment”.] 
operate the equipment during a first portion of the optimization period in accordance with the one or more setpoints generated by performing the online optimization; Ganti: Paragraphs [0120] and [0278] and FIG. 38 [As described above.] [The selected period of operation of the power plant considered as the most optimal decision reads on “operate the equipment during a first portion of the optimization period”.]  
update the first value of the rate variable to a second value of the rate variable in response to an actual operation of the equipment during the first portion of the optimization period differing from an expected operation of the equipment during the first portion of the optimization period; and Ganti: Paragraph [0068] (“The models may include a physics-based aero-thermodynamic computer model, a regression-fit model, or other suitable computer-implemented model. According to preferred embodiments, the models 60, 61, 62, 63 may be regularly, automatically and in real-time or near real-time tuned, adjusted or calibrated or tuned pursuant to ongoing comparisons between predicted operation and the measured parameters of actual operation. The models 60, 61, 62, 63 may include filters that receives data inputs regarding actual physical and thermodynamic operating conditions of the combined-cycle power plant. These data inputs may be supplied to the filter in real-time or periodically every 5 minutes, 15 minutes, hour, day, etc. during the operation of the power plant 12. The data inputs may be compared to data predicted by the digital models 60, 61, 62, 63 and, based on the comparisons, the models may be continuously refined.”) Ganti: Paragraph [0177] (“According to another embodiment, the output includes an optimization that minimizes a generating output level (i.e., megawatts) for the possible plant configurations for each of the intervals in the same way.”) [The continuous refinement of the models to minimize the output level (megawatts) for each interval reads on “update the value of the rate variable”.]
operate the equipment during a second portion of the optimization period in accordance with one or more setpoints generated using the second value of the rate variable. Ganti: Paragraphs [0120] and [0278] and FIG. 38 [As described above.] Ganti: Paragraph [0145] (“As part of the present method, the sensors 511 may take measurements of operating parameters during an initial, current, or first period of operation (hereinafter, “first operating period”), and those measurements may be used to tune a mathematical model of the power plant, which, as discussed below, then may be used as part of an optimization process for controlling the power plant 501 in an improved or optimized manner of operation during a subsequent or second period of operation (hereinafter “second operating period”).”) Ganti: Paragraph [0153] (“That is, the present optimization processes may provide a more accurate prediction regarding plant efficiency and load capabilities, which may be used to estimate the amount of fuel needed for a future operating period.”) Ganti: Paragraph [0156] (“The steps of tuning the power plant model 502 may be repeated so to update the tuned power plant model 507. In this manner, a tuned power plant model 507 that reflects a recent tuning may be used with optimization cycles so to produce more effective results.”) Ganti: Paragraph [0157] (“In such cases, the performance objectives include and define a cost function that provides the criteria for the economic optimization Pursuant to exemplary embodiments, the simulated operation for each of the proposed parameter sets includes, as an output, predicted values for selected performance indicators. The cost function may include an algorithm correlating the predicted values for the performance indicators to an operating cost or some other indication of economic performance.”) [The selected period of operation of the power plant considered as the most optimal decision as a second operating period or future operating period reads on “operate the equipment during a second portion of the optimization period”.]  
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application No. 2011/0054965 A1 to Katagiri et al. describes a power plant life cycle costing system for costing a power plant life cycle according to the present invention includes a flow chart generation unit for generating a power plant system flow chart based on specifications and cost information of major components of the power plant stored in a major component specifications storage unit, and plant specifications input from a plant specifications input unit; a power plant planning unit for calculating and generating a power plant life cycle cost, a plant efficiency and an operation plan including a maintenance plan as optimization indexes of a power plant configuration based on information from the flow chart generation unit, specifications and cost information of auxiliary devices of the power plant stored in a piping and device specifications storage unit, and optimization conditions of a power plant configuration input by an optimizing method selection unit; and an optimized result output unit for outputting a calculated value and a planned result calculated and generated by the power plant planning unit.
US Patent Publication No. 2010/0017241 A1 to Lienhardt describes a method of developing maintenance optimization model includes finding relevant criteria to drive the design towards operational performances at minimal cost for the end user, selecting inputs necessary to assess criteria selected, defining mathematical models to jointly drive the equipment/sub-system/system design and its support towards better supportability, and presenting the maintenance optimization model results to enable the exploration of the cause and effect relationships between design decisions and their operational and support impacts. The selected inputs may cover all the potential factors influencing the criteria values. The mathematical modeling can facilitate leveraging the intuitive "cause and effect" relationship between design and support, and affordability. The maintenance optimization model method, system, and computer program product provides a solid basis for the supportability evaluation of equipment/system/sub-system choices, particularly when integrated in a systematic way into the design process and used from the beginning of the development cycle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117